Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 12, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162716(26)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 162716
  v                                                                 COA: 355566
                                                                    Oakland CC: 2018-266505-FH
  JOHN LEROY SCHOENING,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to file a supplement
  to the application for leave to appeal is GRANTED. The supplement submitted on May 6,
  2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 12, 2021

                                                                               Clerk